                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

 STEVEN PATRICK HARDY,

                         Plaintiff                   CIVIL ACTION NO. 1:18-CV-1707

           v.                                              (MEHALCHICK, M.J.)

 ARIF SHAIKH, et al.,

                         Defendants


                                     MEMORANDUM OPINION

  I.      BACKGROUND

          Steven Patrick Hardy (“Plaintiff” or “Hardy”) filed the instant complaint while

incarcerated at SCI Camp Hill (“Camp Hill”). (Doc. 1 at 2 ¶ 7). Plaintiff alleged five causes

of action, including: Count I - Deliberate Indifference to a Serious Medical Need under the

Eighth and Fourteenth Amendments; Count II – Americans with Disabilities Act (“ADA”)

Claims; Count III – State Law Medical Negligence Claims; Count IV – Intentional Infliction

of Emotional Distress; Count V – Civil Conspiracy as to Counts I, III, and IV. (Doc. 1 at 8-

10). Plaintiff named as Defendants Arif Shaik, Julian Guttierez-Molina, Theodore Voorstad,

as well as John Doe and Jane Doe, all of whom are health-care professionals responsible for

the treatment of inmates at Camp Hill, (Doc. 1 at 2 ¶ 8), and the Pennsylvania Department

of Corrections (“DOC”), due to its management and oversight role at Camp Hill. (Doc. 1 at

3 ¶ 9).

          Hardy’s claims arise from the treatment and management of his diabetes and his right

leg, which had been partially amputated prior to arriving at Camp Hill. (Doc. 1 ¶¶ 10-11).

Specifically, Hardy alleges that he arrived at Camp Hill with an open wound and a prosthetic
leg, and that Defendants delayed his treatment such that his leg eventually had to be further

amputated. (Doc. 1 ¶¶ 11-14; 22). Hardy further asserts that his requests for medical attention

were ignored or responded to in a delayed manner, and that the improper wound care of his

diabetic ulcers resulted in the need for surgery and amputation. Id.

       Presently before this Court are a motion to dismiss, or in the alternative, for summary

judgment, submitted by Defendants Guttierez-Molina, Shaikh, and Voorstad, (Doc. 15), a

motion for summary judgment by Defendant Department of Corrections (Doc. 24), and a

motion for a temporary restraining order and preliminary injunction filed by Plaintiff, Steven

Patrick Hardy (Doc. 17). Both sets of defendants move for summary judgment solely on the

issue of exhaustion of administrative remedies.1 Following a status conference on November

20, 2018, the Court scheduled an evidentiary hearing and argument on the issue of exhaustion

of administrative remedies.2 (Doc. 21). The Court also directed all parties to provide any

additional submissions on the issue of exhaustion prior to the hearing.

       The Court conducted the evidentiary hearing and oral argument on November 29,

2018. Further briefs on the issue of exhaustion were filed after the hearing. The matter is now

ripe for review. The issue before the Court is whether Hardy’s administrative remedies were

rendered unavailable due to the actions or inactions of the DOC. (Doc. 40 at 3 ¶ 10-13; Doc.

41). Hardy submits that he was never provided with an inmate handbook, that he was




       1
          Guttierez-Molina, Shaikh, and Voorstad also move to dismiss the complaint for
failure to state a claim.
       2
        The Court also directed that argument would be held on Plaintiff’s motion for a
temporary restraining order and preliminary injunction, but argument on that motion was
continued pending a decision on the issue of exhaustion.


                                             -2-
thwarted by the prison in his attempts to go to the library, and that he was unaware that

grievances could be appealed.

 II.     VENUE AND JURISDICTION

         This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331. Curran v.

Spyder, No. 1:11–cv–2127, 2014 WL 4672457, *3 (M.D. Pa. September 18, 2014); Kinzey v.

Beard, No. CIV A 305-2198, 2006 WL 2829000, *3-5 (M.D. Pa. September 1, 2006), report

and recommendation adopted September 29, 2006 (2006 WL 2847333). Because the events

giving rise to the claim occurred in SCI-Camp Hill, a prison located “within the confines of

the Middle District of Pennsylvania,” the complaint was properly brought in this district. 28

U.S.C. § 1391(b); Cottman Transmission Systems, Inc. v. Martino, 36 F.3d 291, 294 (3d Cir.1994);

Hankins v. Beard, No. 3:CV-06-2372, 2008 WL 2950996, *9 (M.D. Pa. July 29, 2008).

 III. MOTION FOR SUMMARY JUDGMENT STANDARD

         Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment should be

granted only if “there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” FED. R. CIV. P. 56(a). A fact is “material” only if it might

affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute of material fact is “genuine” only if the evidence “is such that a reasonable jury could

return a verdict for the non-moving party.” Anderson, 477 U.S. at 248. In deciding a summary

judgment motion, all inferences “should be drawn in the light most favorable to the non-

moving party, and where the non-moving party's evidence contradicts the movant's, then the

non-movant's must be taken as true.” Pastore v. Bell Tel. Co. of Pa., 24 F.3d 508, 512 (3d Cir.

1994).




                                              -3-
       A federal court should grant summary judgment “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Farrell v. Planters Lifesavers Co., 206 F.3d 271, 278 (3d Cir. 2000).

In making this determination, “a court must view the facts in the light most favorable to the

nonmoving party and draw all inferences in that party's favor.” Armbruster v. Unisys Corp., 32

F.3d 768, 777 (3d Cir. 1994). The Court need not accept mere conclusory allegations, whether

they are made in the complaint or a sworn statement. Lujan v. Nat'l Wildlife Fed'n, 497 U.S.

871, 888 (1990).

       Pursuant to the Federal and Local Rules of Civil Procedure, the Court accepts as true

all factual statements which plaintiff does not dispute. See Hodge v. United States, No. 3: 06-

CV-1622, 2009 WL 2843332, *13 (M.D. Pa. August 31, 2009). As to the facts which are

disputed regarding PLRA exhaustion, the court weighs the testimony and evidence presented

at the oral hearing, and makes judgments as needed. Hill v. Smith, 186 Fed. Appx. 271, 273-

74 (3d Cir. 2006). An evidentiary hearing before the bench is the appropriate venue to decide

an exhaustion dispute. Paladino v. Newsome, 885 F.3d 203, 210-11 (3d Cir. 2018) (citing Small

v. Camden County, 728 F.3d 265, 267-68 (3d Cir. 2013)).

 IV. DISCUSSION

   A. PLRA EXHAUSTION REQUIREMENT

       In 1996, Congress enacted the Prison Litigation Reform Act of 1995 (“PLRA”). 42

U.S.C. § 1997. The PLRA mandated that prisoners exhaust all available administrative

remedies prior to initiation of a suit under § 1983 for a deprivation of Constitutional rights.

42 U.S.C. § 1997(a). Previously discretionary, the PLRA made unexhausted claims




                                               -4-
unreviewable by the District Courts. See Booth v. Churner, 532 U.S. 731, 739 (2001). Even

where the relief sought is unavailable through administrative remedies, prisoners must pursue

their claims through prison channels prior to initiation of litigation in federal courts. See

Woodford v. Ngo, 548 U.S. 81, 85 (2006). Further, inmates must see their complaints through

to the final review possible under the administrative review system in place. Woodford, 548

U.S. at 93. Claims not made within the parameters set forth by the prisons, and therefore not

reviewed on the merits, are considered procedurally defaulted. Spruill v. Gillis, 372 F.3d 218,

227-32 (3d Cir. 2004). This “exhaustion requirement applies to all inmate suits about prison

life, whether they involve general circumstances or particular episodes, and whether they

allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). The

exhaustion requirement is mandatory; indeed “it is beyond the power of [any] court ... to

excuse compliance with the exhaustion requirement.” Nyhuis v. Reno, 204 F.3d 65, 73 (3d Cir.

2000) (quoting Beeson v. Fishkill Corr. Facility, 28 F. Supp. 2d 884, 894-95 (S.D.N.Y. 1998)).

Courts are precluded from considering unexhausted or procedurally defaulted claims. Spruill,

372 F.3d at 227-32.

       Medical treatment received by an inmate is considered a prison condition. Stewart v.

Kelchner, 358 Fed. Appx. 291, 296-97 (3d Cir. 2009). Proper exhaustion of administrative

remedies requires substantial compliance with the rules of the internal prison grievance

process, which are defined by the prison, not the PLRA. Jones v. Bock, 549 U.S. 199, 218

(2007); Small, 728 F.3d at 271; Spruill, 372 F.3d 218 at 231. An inmate cannot excuse a failure

to timely comply with these grievance procedures by simply claiming that his efforts

constituted “substantial compliance” with this statutory exhaustion requirement. Harris v.

Armstrong, 149 Fed. Appx. 58, 59 (3d Cir. 2005).



                                             -5-
       Inmates incarcerated with the Pennsylvania Department of Corrections have the

following administrative grievance process available to them:

           The DC-ADM 804 grievance system consists of three separate stages.
           First, the prisoner is required to timely submit a written grievance for
           review by the facility manager or the regional grievance coordinator
           within fifteen days of the incident, who responds in writing within ten
           business days. Second, the inmate must timely submit a written appeal
           to intermediate review within ten working days, and again the inmate
           receives a written response within ten working days. Finally, the inmate
           must submit a timely appeal to the Central Office Review Committee,
           also known as the Secretary’s Office of Inmate Grievances and Appeals
           (“SOIGA”), within fifteen working days, and the inmate will receive a
           final determination in writing within thirty days. See Booth v. Churner,
           206 F.3d 289, 293 n.2 (3d Cir. 1997), aff'd, 532 U.S. 731 (2001). DC-
           ADM 804 provides that the grievance must include “a statement of the
           facts relevant to the claim,” “shall identify individuals directly involved
           in the events,” and “shall specifically state any claims he wishes to make
           concerning violations of Department directives, regulations, court
           orders, or other law.” DC-ADM 804, § 1(A)(11).

           Hughes v. Hayes, 2018 WL 6697184 at *4 (W.D. Pa. Dec. 20, 2018);
           (Doc. 26 at 1 ¶ 3); (Doc. 40 at 2 ¶ 3).

       The burden to plead and prove failure to exhaust as an affirmative defense rests on the

defendant. Ray v. Kertes, 285 F.3d 287, 295 (3d Cir. 2002); see also Washington-El v. Collins, No.

3:12-CV-1979, 2016 WL 5338709, *7-8 (M.D. Pa. June 21, 2016) (stating defendants must

carry “burden of proof and persuasion” when asserting affirmative defense of failure to

exhaust administrative remedies). “But once the defendant has established that the inmate

failed to resort to administrative remedies, the onus falls on the inmate to show that such

remedies were unavailable to him.” Rinaldi v. United States, 904 F.3d 257, 268 (3d Cir. 2018)

(citing Tuckel v. Grover, 660 F.3d 1249, 1253-54 (10th Cir. 2011)). Administrative remedies are

considered unavailable if the inmate is unable to use them. See Small, 728 F.3d at 272.

       “Available” is defined as “capable of use for the accomplishment of a purpose” and

that which “is accessible or may be obtained.” Ross v. Blake, 136 S. Ct. 1850, 1858-59 (2016);



                                              -6-
quoting Booth v. Churner, 532 U.S. 731, 737-38 (2001). There are three circumstances in which

the PLRA may not be “available” to a prisoner:

          (1) when it operates as a simple dead end, with officers unable or
          consistently unwilling to provide any relief to aggrieved inmates; (2)
          when it is so opaque that it becomes, practically speaking, incapable of
          use, such as when no ordinary prisoner can discern or navigate it; or (3)
          when prison administrators thwart inmates from taking advantage of a
          grievance process through machination, misrepresentation, or
          intimidation.

          Rinaldi v. United States, 904 F.3d 257 (3d Cir. 2018).

       Hardy does not dispute that he failed to exhaust his administrative remedies by failing

to appeal to the Superintendent or to Final Appeal with the Secretary’s Office of Inmate

Grievances and Appeals (Doc. 26 at 3 ¶ 9); (Doc. 40 at 2 ¶ 9). As such, he must demonstrate

that the administrative remedy procedure was unavailable as to him, such that his failure to

exhaust is excused.

   B. AVAILABILITY OF THE GRIEVANCE PROCEDURES

       An inmate’s administrative remedy may be “unavailable” where prison officials

thwarted an inmate’s exhaustion efforts by providing misleading filing instructions, see Brown

v. Croak, 312 F.3d 109 (3d Cir. 2002), and when they “failed to timely (by its own procedural

rules) respond to his grievance and then repeatedly ignored his follow-up requests for a

decision on his claim.” Robinson v. Supt. Rockview SCI, 831 F.3d 148, 154 (3d Cir. 2016) (State

prison’s administrative remedy process which did not contemplate an appeal from a non-

decision thwarted the inmate’s advancement of his claim through the appeal process).

Additionally, where prison officials deter an inmate from pursuing an administrative remedy

by making “serious threats of substantial retaliation ... and bodily harm,” the administrative

remedy process is not “available.” Rinaldi, 904 F.3d at 267. In Rinaldi, the Third Circuit

adopted a two-part analysis of a failure-to-exhaust defense, requiring an inmate to show both


                                             -7-
that a prison official’s serious threats of retaliation made administrative remedies unavailable

when “the threat actually did deter the plaintiff inmate from lodging a grievance or pursuing

a particular part of the process”; and that “the threat is one that would deter a reasonable

inmate of ordinary firmness and fortitude from lodging a grievance or pursuing the part of the

grievance process that the inmate failed to exhaust.” Rinaldi, 904 F.3d at 268; quoting Turner,

541 F.3d at 1085.

       There is no evidence in the record that Hardy experienced threats that would deter an

inmate from lodging a grievance or pursuing part of the process. The evidence also does not

establish that he was thwarted by a prison official misleading him, or failing to follow-up on

his requests or grievances. Nor does the record establish that officers were unable or

consistently unwilling to provide any relief to aggrieved inmates, or that Hardy found the

process so opaque that it became incapable of use. As such, the Court does not find that

exhaustion was rendered unavailable to Hardy.

              1. Handbook and Information on Appeal Process

       Hardy first asserts that prison officials “never informed [him] of the rules and

procedures of the grievance system” and he was “without a handbook or any other

information which would instruct him on how to take an appeal to a grievance.” (Doc. 40 at

3 ¶ 10-11). Even if the prisoner does not receive a handbook explaining the grievance

procedure, where an inmate was generally aware that he could complain about prison

conditions and of the administrative remedy system in place, he is not excused from using

that process. See Meanor v. Wilcox, 241 Fed. Appx. 856, 858 (3d Cir. 2007). Here, the fact that

Hardy filed numerous grievances betrays his knowledge of the grievance process. See, e.g.,

(Doc. 28 at 45). Further, every grievance form completed by Hardy directs him to the




                                              -8-
grievance policy, DC-ADM 804. (See generally Doc. 26-3 through Doc. 26-13). Additionally,

Hardy states that he learned of the grievance process “through medical.” (Doc. 45 at 132 ¶ 8-

11). Further, despite Hardy’s claim that he did not receive a handbook, the record reflects that

on July 24, 2017, Hardy did acknowledge receipt of the handbook. (Doc. 45 at 13; 119).

       Regardless of his actual receipt of the grievance handbook, Hardy was clearly aware a

grievance process existed at Camp Hill which allowed him to complain about prison

conditions and therefore his actual receipt, or not, of the prison handbook which contained

instructions about the prison grievance process is not dispositive as to the administrative

procedure’s availability. As to his claim that he was without any information on how to take

an appeal, “an inmate’s subjective lack of awareness regarding administrative remedies will

not excuse compliance.” Miller v. Schuylkill County Prison, No. 1:CV-07-0331, 2007 WL

3342766, *1 (M.D. Pa. November 9, 2007). Hardy’s claim that he was unaware of the appeal

procedure does not excuse his failure to exhaust administrative remedies where there is no

evidence of prison officials taking affirmative steps to prevent the use of grievance procedures.

               2. Thwarting of Grievance Process

       Hardy also asserts that on “various occasions” defendants refused to provide him with

grievance forms or accept appeals from him, refused an appeal from him, and misled him as

to the appeals process. (Doc. 40 at 3 ¶ 12-13). However, cutting against Hardy’s credibility on

this is first that he was able to file multiple grievances, and that he testified in court that he

“never had a problem getting a grievance when I was on the block” (Doc. 45 at 124 ¶ 9-15).

Moreover, despite having alleged that two corrections officers refused to give him forms, his

testimony revealed that the officers told him that the infirmary was out of grievance forms,

not that the officers refused to give him any forms. (Doc. 45 at 123). Hardy never had any




                                              -9-
trouble getting writing materials or paper during that time. (Doc. 45 at 124). Further, Hardy

testified that he was told by his counselor, Mrs. Perry, to “fill out another one and send it in.”

(Doc. 45 at 131 ¶ 17-24). Because appeals can be made on the same form as the initial

grievance, the Court does not find that this is a clear misrepresentation by a prison official.

(Doc. 45 at 73 ¶ 1-14). Additionally, although claiming that he was prevented from going to

the library, he testified that he only asked to go to the library twice, and he was told it was

“already filled up.” (Doc. 45 at 122). Nothing in the record substantiates Hardy’s allegation

that any prison official refused to provide him with forms, misled him, or refused an appeal

from him.

       When conflicting testimony exists over whether grievance forms were available to

inmate, the court must weigh the evidence and ultimately choose one side or the other. See

Hill v. Smith, 186 Fed. Appx. 271, 273-74 (3d Cir. 2006). Further, an appeal may be rejected

when the internal grievance policy requires it to be labelled as an appeal, but the inmate fails

to do so. Nickens v. Dept. of Corr., 277 Fed. Appx. 148, 152 (3d Cir. 2008). On one occasion,

the prison official rejected plaintiff’s appeal because “nowhere [on the form] does it say that

he was appealing.” The grievance procedures at Camp Hill require an appeal be labeled as

such. (Doc. 26-1 at 15 ¶ d(1)). At no point in the record does Hardy cite to any specific

grievance form which indicates it was an appeal.

       Finally, Hardy alleges that “[d]efendants refused on various occasions… to accept

grievance forms from [him].” (Doc. 40 at 3 ¶ 12). In support of this assertion, Hardy cites to

an unsubmitted declaration. (Doc. 40 at 3 ¶ 10-13 n. 1). The onus falls on Hardy to show that

such remedies were unavailable to him. Rinaldi, 904 F.3d at 268. At the hearing, Hardy relied

on his counsel to assert that he “has been refused grievance forms.” (Doc. 45 at 155 ¶ 4-5).



                                              - 10 -
However, Tonya Heist, the Superintendent’s Assistant at Camp Hill, testified that Hardy

never told her orally or in writing that he was having any difficulty receiving or submitting

grievance forms. (Doc. 45 at 17 ¶ 4-7). Further, in response to questioning by Hardy’s counsel,

Heist averred that she had never heard of correctional officers refusing to give out grievance

forms. (Doc. 45 at 83 ¶ 6-16). The court credits the testimony of Heist over plaintiff’s counsel’s

summation, and plaintiff has not produced any other evidence to support his assertion. See

Horan v. Collins, 2016 WL 5030468, *11 (M.D. Pa. August 8, 2016) (granting motion

defendant’s motion for summary judgment based on failure to exhaust pursuant to the PLRA

because plaintiff cannot create a disputed issue of fact by merely offering unsupported

conclusory assertions) (internal citations omitted).

       In sum, to defeat a failure-to-exhaust defense, an inmate must show (1) that the threat

was sufficiently serious that it would deter a reasonable inmate of ordinary firmness and

fortitude from lodging a grievance and (2) that the threat actually did deter this particular

inmate. Rinaldi, 904 F.3d at 269. This test maintains the exhaustion requirement for the vast

majority of claims and allows otherwise unexhausted claims to proceed only in the

exceptional circumstance where the facts alleged would reasonably give rise to a substantial

fear of serious harm, filtering for those threats so serious as to lead a rational inmate to forego

the benefits of administrative review. Rinaldi, 904 F.3d at 268–69 (internal citations omitted).

Here, the Court does not find that Hardy has shown the existence of threats so serious (or

actually any threats) as to lead a rational inmate to forego the benefits of administrative




                                              - 11 -
review.3 Further, even if he had met his burden on this component of the test, he fails to show

that any purported threat was so serious that he was subjectively deterred. He continued to

file grievances related to his medical care, the very same subject he grieved in the instant

matter. See Victory v. Berks Cty., No. CV 18-5170, 2019 WL 1507769, at *6–7 (E.D. Pa. Apr.

5, 2019) (inmate testified that she feared filing a grievance would lead to further retaliation

and harassment, but did file grievances directed to other prison officials); cf. Rinaldi, 904 F.3d

at 270 (finding that a willingness to file grievances unrelated to and regarding far less

inflammatory subjects is not dispositive of subjective deterrence). As such, the Court does not

find that the administrative remedy procedures were rendered unavailable to Hardy.

 V.    TEMPORARY RESTRAINING ORDER (TRO); PRELIMINARY INJUNCTION (PI)

       Pursuant to Federal Rule of Civil Procedure 65, Hardy has moved for a “Temporary

Restraining Order and Preliminary Injunction” to order plaintiff’s transfer to a hospital. (Doc.

17 at 1 ¶ 1). Motions for PIs and TROs are analyzed using an identical test. See Snow, 2014




       3
          At the evidentiary hearing on this matter, for the first time in this case, Hardy’s
counsel attempted to introduce letters related to a prison official’s treatment of Hardy after
this lawsuit was filed, and months after the time would have expired for Hardy to appeal the
grievances at issue here. As such, the Court determined that evidence to be not relevant to the
claims before the Court, and noted there is no retaliation claim before the Court, and that the
hearing and issue was on the issue of whether he had exhausted his remedies related to his
medical care. (Doc. 45 at 136-137). In making this ruling, the Court is not precluding the
possibility that Hardy may have other claims related to the actions described in those letters,
the description of which by counsel is very serious and concerning. It may also be that with
regard to those grievances, the allegations presented by counsel may support a finding that the
grievance process was rendered unavailable to Hardy. However, the scope of the hearing and
the claims before the Court are simply to determine whether Hardy did exhaust the grievances
he filed related to his medical care between January 5, 2018 and March 30, 2018 (Doc. 26-2
through Doc. 26-12). Counsel for Hardy conceded that the allegations in the letters post-dated
the filing of the lawsuit. (Doc. 45 at 136:20-22). Hardy offered no testimony or other evidence
that he was threatened or in fear of harm in relation to the grievances at issue in the hearing.


                                              - 12 -
WL 4384649, *16; 19. The moving party seeking a preliminary injunction or temporary

restraining order must demonstrate: (1) the likelihood of success on the merits; (2) that the

party will suffer irreparable harm by the denial of the injunction; (3) that granting the relief

will not result in even greater harm to the other interested party; and (4) the public interest

will not be adversely affected by the granting of relief. ECRI v. McGraw–Hill, Inc., 809 F.2d

223, 226 (3d Cir.1987); In Re Arthur Treacher's Franchise Litigation, 689 F.2d 1137, 1143 (3d

Cir.1982). The PLRA’s exhaustion requirement applies to motions for preliminary

injunctions and temporary restraining orders. Hill v. Smith, 186 Fed. Appx. 271, 273-74 (3d

Cir. 2006); see Snow v. U.S., No. 3:13–0789, 2014 WL 4384649, *16; 19 (M.D. Pa. September

4, 2014).

       “[A] failure to show a likelihood of success or a failure to demonstrate irreparable

injury must necessarily result in the denial of a preliminary injunction.” Arthur Treacher's, 689

F.2d at 1143. Courts consider the PLRA’s exhaustion requirement under the likelihood of

success on the merits prong in analyzing whether to grant a PI or TRO. See Snow, 2014 WL

4384649, *16; 19. If the court finds the plaintiff-inmate failed to exhaust administrative

remedies, the court may decline to discuss factors two through four. See Hammonds v. Religious

Accommodation Comm. at Camp Hill, 4:13–CV–1470, 2013 WL 3475118. *4 (M.D. Pa. July 9,

2013). See also Lasko v. Henderson, No. 3:CV-05-0991, 2006 WL 2828787, *5-6 (M.D. Pa.

September 29, 2006) (granting summary judgment for defendants due to prisoner-plaintiff’s

failure to exhaust administrative remedies and dismissing as moot plaintiff’s motion for

preliminary injunction without discussion). Having determined that Hardy failed to exhaust

his administrative remedies, Plaintiff’s motion for a temporary restraining order and

preliminary injunction is denied as moot.



                                             - 13 -
 VI. CONCLUSION

       Based on the foregoing, the Court finds administrative remedies at Camp Hill were

available to Hardy and that he failed to exhaust them. That failure to exhaust compels

judgment in Defendants’ favor. See Peet v. Beard, No. 3:10-CV-482, 2015 WL 7568300, *10

(M.D. Pa. November 25, 2015) (finding prisoner-plaintiff’s failure to exhaust administrative

remedies “compel judgment in the defendant’s favor of [plaintiff]’s remaining claims”). As

such, Defendants’ motion for summary judgment (Doc. 24) and motion to dismiss (Doc. 15)

are GRANTED. Plaintiff’s motion for temporary restraining order and preliminary

injunction is DENIED.

       An appropriate Order follows.



                                                        BY THE COURT:



Dated: April 19, 2019                                   s/ Karoline Mehalchick
                                                        KAROLINE MEHALCHICK
                                                        United States Magistrate Judge




                                           - 14 -
